In the Missouri Court of Appeals
             Eastern District
MARCH 4, 2014

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED99274     SANKAR PENUMACHA, RES V VANAJA PENUMACHA,
     APP

2.   ED99406 STATE OF MISSOURI, RES V. LADON T. GRISSOM, APP

3.   ED99631 ANTWON GUEST, APP V STATE OF MISSOURI, RES

4.   ED99665 CONNIE S. HUMPHREY, RES V RANDALL S. HUMPHREY,
     APP

5.   ED99692 STATE OF MISSOURI, RES V. MARIO D. HAWKINS, APP

6.   ED99871 BILLY JOE CLANCY, APP V STATE OF MISSOURI, RES

7.   ED99956 IN THE MATTER OF: JAMES GARDNER



CORRECTION(S):

1.   ED99974 ERIC A. PRITCHETT, APP V STATE OF MISSOURI, RES



WITHDRAWAL(S):

1.   ED99852 BIRI M. BLEVINS, APP V AMERICAN FAMILY, ET AL, RES